DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 08 September 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-18, 23-27, and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2018/0375015 A1; hereinafter Sasaki).
In regards to claim 13, Sasaki teaches, e.g. in figs. 4 and 10, a spin-orbit-torque magnetization rotational element, comprising: 
a first ferromagnetic layer (3); and
spin-orbit-torque wiring (17/20/16) [100], the first ferromagnetic layer being laminated on the spin-orbit-torque wiring in a first direction (e.g. in the z-axis/vertical direction) [0054], the spin-orbit-wiring including:
a first region (20) [0100]extending in a second direction (e.g. x-axis/horizontal direction); 
a second region (40) [0129] extending in a third direction (e.g. antiparallel to (10) from the intersection of (10) and (20)) different from the second direction; and 
an intersection region (e.g. where (40) intersects (20)) where the first region and the second region intersect, the first ferromagnetic layer and the intersection region at least partially overlapping in a plan view from the first direction (fig. 10: e.g. (40) intersects (20) under (10)).
In regards to claim 14, Sasaki teaches the limitations discussed above in addressing claim 13. Sasaki further teaches the limitations wherein a cross-sectional area of the first region (20) is wider than a cross-sectional area of the second region (40) (e.g. fig. 10).
In regards to claim 15, Sasaki teaches the limitations discussed above in addressing claim 13. Sasaki further teaches the limitations wherein the spin-orbit-torque wiring further includes a third region ([0100]; e.g. (17)) extending from the intersection region in a fourth direction (e.g. antiparallel direction from (20) at the intersection of (10) and (20)) different from the second direction and the third direction (fig. 10).
In regards to claim 16, Sasaki teaches the limitations discussed above in addressing claim 14. Sasaki further teaches the limitations wherein the spin-orbit-torque wiring further includes a third region ([0100]; e.g. (17)) extending from the intersection region in a fourth direction (e.g. antiparallel direction from (20) at the intersection of (10) and (20)) different from the second direction and the third direction (fig. 10).
In regards to claim 17, Sasaki teaches the limitations discussed above in addressing claim 15. Sasaki
In regards to claim 18, Sasaki teaches the limitations discussed above in addressing claim 16. Sasaki further teaches, e.g. in fig. 10, the limitations wherein a cross-sectional area of the first region (20) is wider (e.g. larger) than a cross-sectional area of the third region (17).
In regards to claim 23, Sasaki teaches the limitations discussed above in addressing claim 13. Sasaki further teaches the limitations wherein at least a part of the first ferromagnetic layer is projected from the intersection region in the plan view from the first direction (e.g. (3), part of (10), has a footprint in a plan view; fig. 10).
In regards to claim 24, Sasaki teaches the limitations discussed above in addressing claim 14. Sasaki further teaches the limitations wherein at least a part of the first ferromagnetic layer is projected from the intersection region in the plan view from the first direction (e.g. (3), part of (10), has a footprint in a plan view; fig. 10).
In regards to claim 25, Sasaki teaches the limitations discussed above in addressing claim 15. Sasaki further teaches the limitations wherein at least a part of the first ferromagnetic layer is projected from the intersection region in the plan view from the first direction (e.g. (3), part of (10), has a footprint in a plan view; fig. 10).
In regards to claim 26, Sasaki teaches the limitations discussed above in addressing claim 17. Sasaki further teaches the limitations wherein at least a part of the first ferromagnetic layer is projected from the intersection region in the plan view from the first direction (e.g. (3), part of (10), has a footprint in a plan view; fig. 10).
In regards to claim 27, Sasaki teaches the limitations discussed above in addressing claim 19. Sasaki
In regards to claim 32, Sasaki teaches the limitations discussed above in addressing claim 13. Sasaki further teaches the limitations of a spin-orbit-torque magnetoresistance effect element, comprising: the spin-orbit-torque magnetization rotational element according to claim 13 (see limitations discussed above in addressing claim 13); a nonmagnetic layer (2) [0052] laminated on a surface opposite to the spin-orbit-torque wiring (17/20/40) ([0100], [0129]) of the first ferromagnetic layer (3) [0054]; and a second ferromagnetic layer (1) [0054]configured to sandwich the nonmagnetic layer with the first ferromagnetic layer.
In regards to claim 33, Sasaki teaches, e.g. in figs. 4 and 10, a spin-orbit-torque magnetoresistance effect element comprising: 
a first ferromagnetic layer (3) [0054] having a variable magnetization direction; 
a second ferromagnetic layer (1) [0054] having a substantially fixed magnetization direction; 
a nonmagnetic layer (2) [0052] between the first ferromagnetic layer and the second ferromagnetic layer; and 
spin-orbit-torque wiring (17/20/40) ([0100], [0129]), the first ferromagnetic layer being laminated on the spin-orbit-torque wiring in a first direction (e.g. z-axis/vertical direction), the spin-orbit-torque wiring including: 
a first region (20) [0100] extending in a second direction (x-axis/horizontal direction); and 
a second region (40) [0129] extending in a third direction (e.g. (40) is antiparallel to (10) from the intersection of (10) and (20)) different from the second direction, 
wherein the spin-orbit-torque magnetoresistance effect element is configured so that, in a plan view from the first direction, a writing current of the spin-orbit-torque magnetoresistance effect element is applied in the second direction of the spin-orbit-torque 
In regards to claim 34, Sasaki teaches the limitations discussed above in addressing claim 33. Sasaki further teaches the limitations wherein a direction of main magnetization of the first ferromagnetic layer is orthogonal to the second direction [0055].
Allowable Subject Matter
Claims 19-22, 28-31, and 35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08 September 2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for the concise analysis of the prior Office Action dated 10 June 2021 (hereinafter the prior Office Action) found in Applicant’s Remarks (hereinafter the Remarks). The Remarks appear to assert that the cited prior art reference Sasaki (citation in the prior Office Action and the Office Action above) does not teach the limitation of “spin-orbit-torque wiring including:…a second region extending in a third direction different form the second direction” found in independent claims 13 and 33; however Examiner respectfully submits that Sasaki teaches the broadest reasonable interpretation of the limitation in question.
Specifically, the Remarks appear to assert that the fourth wiring (40) as cited in the prior Office Action and the Office Action above cannot be construed to be a second region of a spin-orbit-torque wiring because (40) is structurally and function ally different from the claimed second region; however Examiner respectfully submits that the claim language of claims 13 and 33 do not include any structure Sasaki teaches that (40) is similar to (17), also a region that is a part of the spin-orbit-torque wiring, in that (40) can be made of a general wiring material, but does not state that (40) is part of the general circuitry [0130]. Furthermore, Sasaki teaches, e.g. in figs. 4 and 10, that (40) is a region that is physically connected to and categorized as being associated with the spin-orbit-torque wiring [0129-0130]. As such, Examiner respectfully submits that one having ordinary skill in the art at the time the application at hand was filed would recognize that the spin-orbit-torque wiring of Sasaki includes (40). Consequently, Examiner respectfully submits that the teachings of Sasaki read on the broadest reasonable interpretation of the limitation in question and that the claims of the application at hand stand properly rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812